


Exhibit 10.6
SECOND AMENDMENT


TO THE


CLIFFS NATURAL RESOURCES INC.


2005 VOLUNTARY NON-QUALIFIED DEFERRED COMPENSATION PLAN




THIS SECOND AMENDMENT to the Cliffs Natural Resources Inc. 2005 Voluntary
Non-Qualified Deferred Compensation Plan (the “2005 Plan”) is made pursuant to
Section 9.1 of the 2005 Plan by Cliffs Natural Resources Inc. (the “Company”),
effective January 1, 2012.


1.    The 2005 Plan is hereby amended by adding the following new paragraph to
the end of Section 1.1:


“Anything herein to the contrary notwithstanding, all further employee deferral
opportunities and Company contributions under this Plan shall cease as of
December 31, 2011.”


IN WITNESS WHEREOF, a duly authorized officer of the Company, pursuant to the
authorization of the Board of Directors of the Company, has caused this SECOND
AMENDMENT to be executed on this 8th day of November, 2011, effective as set
forth above.




                        
CLIFFS NATURAL RESOURCES INC.
 
 
By:
/s/ James Michaud
 
James Michaud
 
Officer Title: Senior Vice President, Human Resources





